       Case 1:13-cv-08580-GWG Document 180 Filed 07/18/19 Page 1 of 1
            Case 1:13-cv-08580-GWG Document 179 Filed 07/17/19 Page 1 of 1


  ANDERSON KILL                 P.C.
                                                        Attorneys and Counselors at Law

  1251 AVENUE OF THE AMERICAS • NEW YORK, NY 10020
  TELEPHONE: 212-278-1000 • FAX: 212-278-1733
  www.andersonkill.com
                                                                                      Vivian Costandy Michael, Esq.
                                                                                         Vmichael@andersonkill.com
                                                                                                      212-278-1190



                                                                                                July17,2019

  Hon. Gabriel W. Gorenstein
  Chief U.S. Magistrate Judge
                                                                                 USDCSDNY
                                                                                   .....
  Daniel Patrick Moynihan
   United States Courthouse                                                      DOCUMENT
  500 Pearl Street                                                               ELECTRONICALLY FILED
  New York, NY I 0007
                                                                                 DOC#:                        1
                                                                                                                 1i
                    Re:   Starr Indemnity & Liability Company v. Bri~            ~T<li1lp\l-<i%i);,       +: fIY ) r_
                          1 :l 3-cv-08580-GWG (S.D.N.Y.)

   Dear Judge Gorenstein,

          In the above-referenced action, this firm represents defendants Brightstar Corp. &
   Brightstar Germany GmbH (collectively, "Brightstar"), along with the law firms Barnes &
   Thornburg LLP and Quintairos, Prieto, Wood & Boyer P.A. Pursuant to Rule 1(E) of the Court's
     dividual Practices, Brightstar writes to respectfully request an extension of time, to and
   including August 9, 2019, within which to file any motion for reconsideration of the Court's
   opinion and order dated July 12, 2019.

           In light of Local Civil Rule 6.3, this request would be an extension of 14 days. Brightstar
   considers this additional time necessary, particularly given the volume of the six underlying
   briefs and the time since such briefing concluded in July 2018. Neither party has previously
   sought an extension of the deadline at issue. And Starr Indemnity & Liability Company has
   advised that it does not oppose this request.

                                                             Respectfully submitted,



                                                              /s/ Vivian Costandy Michael
                                                              Vivian Costandy Michael

   cc: All counsel of record by ECF




New York, NY   •   Los Angeles, CA   •   Stamford, CT   •   Washington, DC   •   Newark, NJ     •   Philadelphia, PA
